334 S.W.3d 925 (2011)
STATE of Missouri, Respondent,
v.
Wayland D. MORROW, Appellant.
No. WD 70307.
Missouri Court of Appeals, Western District.
March 29, 2011.
Susan E. Summers, Kansas City, MO, for appellant.
Shaun J. Mackelprang and John W. Grantham, Jefferson City, MO, for respondent.
Before Division Three: CYNTHIA L. MARTIN, Presiding Judge, JAMES E. WELSH, Judge and GARY D. WITT, Judge.


*926 ORDER
PER CURIAM:
Wayland Morrow appeals from the trial court's judgment finding him guilty of murder in the second degree and armed criminal action after a jury trial. Wayland Morrow claims that: (1) the trial court erred in denying his motion for judgment of acquittal on both counts because the State's evidence was insufficient to find beyond a reasonable doubt that Wayland Morrow acted in concert with Robert Morrow to cause the death of Sheldon Haynes; and (2) the trial court erred and abused its discretion in denying Wayland Morrow's objection to inadmissible hearsay statements made by Robert Morrow and to the State's comments on the same in closing argument. We affirm. Rule 30.25(b).